             Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 1 of 46



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

REBECCA M. MURILLO                                CIVIL ACTION NO.
    Plaintiff                                     31 7-cv-1 883-VLB

        V.


A BETTER WAY WHOLESALE
AUTOS, INC. and WESTLAKE
SERVICES, LLC U/b/a WESTLAKE                  :   JANUARY 10, 2019
FINANCIAL SERVICES,
      Defendants



  OBJECTION TO DEFENDANTS’ MOTION TO VACATE ARBITRATION
  AWARD AND REPLY TO DEFENDANTS’ OBJECTION TO PLAINTIFF’S
                 MOTION TO CONFIRM AWARD

   I.         INTRODUCTION


        AEW previously moved this Court for an Order Compelling the

Plaintiff to arbitrate her claim a pre-dispute arbitration clause. Having

succeeded in that endeavor, ABW now seeks to avoid the results of

that arbitration. There is no justification, however, to vacate a duly

entered award that conformed to the parties’ unrestricted submission.

Moreover, due process considerations do not apply to private

arbitration proceedings and, even if they did, those considerations do




                                          1
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 2 of 46



not preclude the arbitrator’s imposition of punitive damages in light of

ABW’s repeated violations of CUTPA.


  II.     THE RECORD


        Plaintiff originally brought this action claiming that AEW violated

CUTPA by engaging in a “yo-yo” scam. It delivered a vehicle pursuant

to a retail installment contract and then required her to enter into a

new, more onerous contract, in order to keep her car. It also

threatened to keep her down payment if she did not agree to the new

contract terms. She claimed, inter aha, violations of CUTPA, and she

sought punitive damages.


        Defendants were defaulted for failing to appear, but eventually

appeared. AEW moved to stay proceedings and to compel arbitration

with the American Dispute Resolution Center (“ADRC”) on or about

April 10, 2018 (ECF #33). Plaintiff objected to the motion on the basis

of the time that had passed since the initial filing and the

inconsistencies in the arbitration clauses in the purchase order and

retail installment sales contract. Plaintiff further argued that any

arbitration should be before the American Arbitration Association



                                      2
              Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 3 of 46



    (“AAA”) rather than the ADRC1. The Court granted the motion to

    compel and ordered that the arbitration be before the AAA. (ECF #35).


            Consistent with the Court’s order, the Plaintiff demanded

    arbitration with the AAA. However, on June 13, 2018, the AAA declined

    to administer the arbitration, because AEW previously failed to comply

    with AAA’s procedures. Eventually, by agreement of the parties and

    court order (See ECF #39), the case was submitted to arbitration to

    ABW’s preferred administrator, the ADRC, and the parties further

    agreed that the AAA’s Rules and Due Process protocols would apply.

    ADRC appointed Attorney Peter Nicolal as arbitrator. Plaintiff waived

    an evidentiary hearing and agreed to have the claim decided upon

    written submissions.


            The parties were directed to file their submissions on October 1,

    2018.2 Plaintiff filed her submission on that date.3 On October 2, 2018,



‘
        The purchase order mandated arbitration before the ADRC, but the

    retail installment sales contract named the AAA.

    2
        See August 28, 2018 ADRC Letter, Exhibit 1.

        Exhibit 2.


                                           3
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 4 of 46



Defendants requested an extension of time until October 5, 2018 to file

their submission. The arbitrator initially denied the request to file a

late submission, but later reversed himself and allowed Defendants to

file their brief by October 9, 2018 and also permitted Plaintiff to file a

reply. Defendants failed to adhere to that deadline and eventually filed

their submission on October 15, 2O18.. Plaintiff filed her reply on

October 19, 201 8. On October 22, 2018 the hearing was declared

closed.6


        Arbitrator Nicolai issued his award on October 26, 2018. The

arbitrator found for Plaintiff under all causes of action. The award, as

it pertains to ABW8, provides:




        ADRC October 15, 2018 email, Exhibit 3. Defendants’ submission,

an attachment to that email, is attached as Exhibit 4.

    See ADRC October 19, 2018 email acknowledging receipt, Exhibit 5.

Plaintiff’s reply submission is attached as Exhibit 6.

6
    See ADRC October 22, 2018 email, Exhibit 7.

    Exhibit 8.


                                       4
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 5 of 46



        I find that RESPONDENT A Better Way Wholesale Autos, Inc.

        caused damages totaling $2,687.41 to CLAIMANT and caused

        those damages by violating both the common law and TILA,

        CUTPA and RIFSA [sicJ. As a result, I award both actual damages

        totaling $2,687.41 and statutory damages to CLAIMANT against

        RESPONDENT A Better Way Wholesale Autos, Inc. in the amount

        of $6,700.93 for a total award of $9,388.34.

        Since punitive damages are available pursuant to CUTPA, they

        are available in this proceeding. See Consumer Rule C —7 fb).

        CLAIMANT has requested five times actual and statutory

        damages as punitive damages against RESPONDENT A Better

        Way Wholesale Autos, Inc.

        I take note of the facts that:



        1. Several prior arbitration awards and court decisions have

          been issued against RESPONDENT A Better Way Wholesale

          Autos, Inc. for similar actions.


8
    The arbitrator also awarded $1,000 damages and $300 in attorney’s

    fees against defendant Westlake.



                                         5
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 6 of 46



     2. The public policy of the state of Connecticut as expressed in

        the statutes violated here is that punitive damages are

        awarded to discourage further violations of its statutes and

        public policies.

     3. Prior litigations have not been apparently successful in

        discouraging RESPONDENT A Better Way Wholesale Autos,

        Inc. from further violations these statutes and public policies.

        As a result, I award the sum of $234,708.50 in punitive

        damages against RESPONDENT A Better Way Wholesale

        Autos, Inc.; an amount equal to twenty-five times combined

        actual and statutory damages suffered by CLAIMANT in

        furtherance of the public policy of the State of Connecticut to

        discourage violation of its statutes and to hopefully finally

        dissuade RESPONDENT A Better Way Wholesale Autos, Inc.

        from its method of business.

     Defendants filed a motion for reconsideration specifically

objecting to the amount of punitive damages award on November 8,

2018. Plaintiff objected on the grounds that it was procedurally


 Exhibit 9


                                    6
            Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 7 of 46



improper and that Defendant’s Due Process rights were not implicated

or violated by the award.1° As the hearing was closed, Arbitrator

Nicolai did not consider the post-hearing submissions.11



     Ill.    ARGUMENT

             a. Standard of Review


             Section 9 of the FAA provides:


             If the parties in their agreement have agreed that a

             judgment of the court shall be entered upon the award

             made pursuant to the arbitration, and shall specify the

             court, then at any time within one year after the award is

             made any party to the arbitration may apply to the court

             so specified for an order confirming the award, and

             thereupon the court must grant such an order unless the

             award is vacated, modified, or corrected as prescribed in




°
    Exhibit 10.

    ADRC November 13, 2018 email, Exhibit 11.


                                         7
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 8 of 46



           sections 10 and 11 of this title.12


The arbitration agreement in the retail installment contract provides

“Any Court having jurisdiction may enter judgment on the arbitrator’s

award.”


        The FAA provides a “streamlined” process for a party seeking “a

judicial decree confirming an award, an order vacating it, or an order

modifying or correcting it.”13 “Normally, confirmation of an arbitration

award is a summary proceeding that merely makes what is already a

final arbitration award a judgment of the court, and the court must

grant the award unless the award is vacated, modified, or corrected.”14

        “Arbitration awards are subject to very limited review in order to

avoid undermining the twin goals of arbitration, namely, settling




12
     9 U.S.C. §9.

13
     Hall StreetAssoc. L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 128 S. Ct.

1396, 170 L. Ed. 2d 254 (2008).

14
     D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006)

(citation omitted).


                                        8
          Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 9 of 46



disputes efficiently and avoiding long and expensive litigation.”15 “[A]n

arbitration award must be upheld when the arbitrator ‘offer[sJ even a

barely colorable justification for the outcome reached.’ [AJs long as

the arbitrator is even arguably construing or applying the contract and

acting within the scope of his authority, that a court is convinced he

committed serious error does not suffice to overturn his decision.”16

“A party moving to vacate an arbitration award has the burden of

proof, and the showing required to avoid confirmation is very high.”17

15
     Folkways Music Publishers v. Weiss, 989 F.2d 108, 111 (2d Cir.

1993); see also Bd. of Ed. of Hartford v. Hartford Fed. of Sch. Sec’y, 26

Conn. App. 351, 352, 600 A.2d 1053, 1054 (1992) (“It is undisputed that

arbitration awards are generally upheld and that we give great

deference to an arbitrator’s decisions since arbitration is favored as a

means of settling disputes” and “the autonomous nature of the

arbitration process dictates minimal intrusion by the courts”)

(citations omitted).

16
     187 Concourse Associates v. fishman, 399 F.3d 524, 526 (2d Cir.

2005)

17
     D.H. Blair& Co., Inc., supra, 462 F.3d at 110.


                                       9
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 10 of 46



Specifically, the party moving to vacate an award bears “the heavy

burden of showing that the award falls within a very narrow set of

circumstances delineated by statute and case law.”18


        Section 1O(a)(1)-(4) of the FAA allow vacatur of an arbitration

award under only four narrow circumstances. Section 1O(a)(4) of the

FAA provides for vacatur “where the arbitrators exceeded their power,

or so imperfectly executed them that a mutual, final, definite award

upon the subject matter was not made.”


           b. The Submission Was Unrestricted1 and The Arbitrator Was

              Empowered to Decide All Matters Before Him


        The scope of the authority of the arbitrator is determined by the

intention of the parties to the arbitration, the agreement and the

submission made by the parties.’9 Moreover, “[w]here the submission



18
     Wallace v Buttar, 378 F.3d 182, 189 (2d Cir. 2004) (citation omitted).

19
     Local I 199, Drug, Hosp & Health Care Employees Union, RWDSU,

AFL-CIO v. Brooks Drug Co, 956 F.2d 22, 25 (2d Cir. 1992) citing United

Paperworkers Intl Union v Misco, Inc., 484 U.S. 29, 36, 108 S.Ct. 364,

369-70, 98 L.Ed.2d 286 (1987).


                                       10
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 11 of 46



does not otherwise state, the arbitrators are empowered to decide

factual and legal questions and an award cannot be vacated on the

grounds that the construction placed on the facts or the interpretation

of the agreement by the arbitrator was erroneous.”2°


        The agreement here stated: “The parties, by their duly authorized

undersigned representatives, agree to have the claims in this lawsuit

resolved by arbitration before the American Dispute Resolution Center

in accordance with the rules and Due Process protocols of the

American Arbitration Association”, thus indicating that the scope of

the arbitration was unrestricted. Moreover, the operative arbitration

clauses found in the underlying purchase order and retail installment

sales contract also provided for unrestricted arbitration.


The purchase order states:


        Any claim or dispute, whether in contract, tort, statue or

        otherwise including the interpretation and scope of this clause,

        and the arbitrability of the claim or dispute, between you and us

        or our employees, agents, successors or assigns, which arise out



20
     Ottey, supra.


                                      11
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 12 of 46



     of or relate to your credit application, purchase or condition of

     this vehicle, this contract or any resulting transaction or

     relationship (including any such relationship with third parties

     who do not sign this contract) shall, at your or our election, be

     resolved by neutral, binding arbitration and not by a court action.


The retail installment sales contract similarly provides for unrestricted

submission:


     Any claim or dispute, whether in contract, tort, statute or

     otherwise (including the interpretation and scope of this

     Arbitration Provision, and the arbitrability of the claim or

     dispute), between you and us or our employees, agents,

     successors or assigns which arises out of or relates to your

     credit application, purchase or condition of this vehicle, this

     contract or any resulting transaction or relationship (including

     any such relationship with third parties who do not sign this

     contract) shall, at your or our election, be resolved by neutral,

     binding arbitration and not by a court action. If federal law

     provides that a claim or dispute is not subject to binding

     arbitration, this Arbitration Provision shall not apply to such

                                    12
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 13 of 46



        claim or dispute.


        Under   §   lOfa)(4) of the FAA, the question is “whether the

arbitrators had the power, based on the parties’ submissions or the

arbitration agreement, to reach a certain issue, not whether the

arbitrators correctly decided that issue.”21 “[T]he scope of authority of

arbitrators generally depends on the intention of the parties to an

arbitration and is determined by the agreement or submission.”22 Thus,

the question here is whether the arbitrator had the power to award

punitive damages, not whether the amount awarded requires judicial

review.


        In this case, the question of punitive damages was submitted to

the arbitrator. The Complaint, which was incorporated in the

submission, states at paragraph 67: “For AEW’s violations of CUTPA,

Plaintiff seeks actual damages, punitive damages, and a reasonable



21
     Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.s. 662, 694, 130

S. Ct. 1758, 176 L. Ed. 2d 605 (2010) (internal quotation marks

omitted).

22
     Ottley v Schwartzberg, 819 F.2d 373, 376 (2d Cir. 1987).


                                        ‘3
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 14 of 46



attorney’s fee and costs.” The question of punitive damages was

therefore squarely before the arbitrator.


          c. AEW Improperly Seeks to Relitigate Its Conduct, And It Has

             Changed Its Story in the Process.


        In the present motion, ABW attempts to relitigate the facts by

arguing that its conduct was negligent at worst and that punitive

damages are not justified in any amount.23 Essentially, ABW argues

that it understandably extrapolated Plaintiff’s income from her paystub

when it overstated the income in her credit application. This Court

should not take that bait. As described more fully in the above section

regarding the standard of review, the arbitrator’s factual and legal

findings are not subject to judicial review.


        AEW’s argument is not only improper, it is also disingenuous. In

advancing this argument, AEW tacitly acknowledges that it was

responsible for inflating Plaintiff’s income on the credit application.

However, it argued quite a different case before the arbitrator.


23
     Memorandum of Law in Support of Defendants’ Motion to Vacate

(“Memorandum”), pp.7-9 (ECF # 44)


                                       ‘4
           Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 15 of 46



        Specifically, AEW argued to the arbitrator that it was justified in

requiring Plaintiff to sign a new contract because her credit

application had been rejected by a third party because the Plaintiff

had ostensibly furnished false information regarding her income on a

credit application.24 Upon reviewing AEW’s documentary “evidence”,

which she had not previously seen, Plaintiff realized that the section

regarding income was filled in after she signed the document. Plaintiff

noted this in her reply and in her supplemental statement to the

arbitrator. She also pointed out that the income information was

written with different handwriting than the other information. The

arbitrator believed the Plaintiff and concluded that it was ABW that

had supplied the false income information. ABW unsuccessful attempt

to blame Plaintiff for the false information had an significant impact on

the arbitrator’s decision. The arbitrator reasonably inferred from

AEW’s false accusation that its inflating of Plaintiff’s income was

willful.




24
     Exhibit 4, p. 2; John Albano Affidavit,      8-9.



                                         15
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 16 of 46



     AEW’s original strategy of blaming the Plaintiff for falsifying a

credit application back-fired. So, it now pretends that it never sought

to blame Plaintiff and instead argues that it acted negligently rather

than purposefully. Thus, AEW not only seeks to relitigate the case, but

it has changed its story in the process. Such gamesmanship is

contrary to the purposes of arbitration, i.e., the swift and final

resolution of claims. See Folkways, 893 F.2d at 111 (purpose of

federal policy favoring arbitration is settling disputes efficiently and

avoiding long and expensive litigation).




        d. The Arbitrator Properly Considered AEW’s Prior Violations

           of CUTPA, and the Award Was Appropriate, Even If Due

           Process Considerations Applied.


     Awarding punitive damages under CUTPA is undertaken with a

different rubric than under the common law. Judge Underhill recently

addressed these issues

     Having determined that the common-law computation of

     damages was inapplicable [to CUTPAJ, the [Connecticut

     SupremeJ Court considered the relevant factors laid out by the


                                     16
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 17 of 46



       United States Supreme Court in Exxon Shipping v. Baker, 554

       U.S. 471 (2008), in determining punitive

       damages.    The Exxon factors include: (1 )“the degrees of relative

       blameworthiness, i.e., whether the defendant’s conduct was

       reckless, intentional or malicious”; (2) “whether the defendant’s

       [a]ction [was] taken or omitted in order to augment profit”; (3)

       “whether the wrongdoing was hard to detect”; (4) “whether the

       injury and compensatory damages were small, providing a low

       incentive to bring the action”; and (5) “whether the award will

       deter the defendant and others from similar conduct, without

       financially destroying the defendant.” (Citations omitted..)25


These Exxon factors, and especially 1, 2, 4 and 5, weighed in favor of

an award of punitive damages, because the arbitrator found that

AEW’s conduct was intentional and done so in order to increase its

profit. The compensatory damages were low. And, in light of the



25
     BARBARA IZZARELLI, Plaintiff, v. R.J. REYNOLDS TOBA CCO Co.,

Defendant., No. 3:99-CV-2338 fSRU), 2018 WL 6575458, at *3 citing

Ulbrich v. Groth, 310 Conn. 375 (2013).


                                     17
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 18 of 46



previous and more limited awards of punitive damages, the arbitrator

was convinced that a larger award was required in order to deter AEW

in the future, since smaller awards had not had a meaningful effect.

        The issue of punitive damages with respect to deterrence

without financial destruction requires special attention herein. The

overriding factor is that AEW is a serial violator of CUTPA and that

previous, smaller awards did little, or nothing, to cause a change to its

business practices. AEW notes on its website that sells over 4,000

used vehicle per year and is the highest volume independent car

dealership in Connecticut.26 From its flagrant disregard for CUTPA, a




26
     A Better Way Wholesale Autos, Inc.     -   About Us, available online at

https:/Iwww.abwautos.com/about us (Last accessed December 17,

2013) (“We stock over 600 pre-owned vehicles, all priced thousands

below market value! Our store operates at a very high volume, in fact

we are proud to be the highest volume independent auto dealer in the

state of Connecticut. To keep overhead costs to a minimum, we

maintain a small showroom, with most of our vehicles kept off-location

in storage lots. Less overhead means less markup on our vehicles, and


                                       1$
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 19 of 46



reasonable fact finder would determine that ABW’s business model is

either premised on violating CUTPA or its profits are high enough that

judgments entering from routine CUTPA violations are insufficient for

it to modify its practices. Notably, ABW does not argue that this award

will cause financial destruction; it argues only that the award is

excessive.

        Courts routinely uphold punitive damage awards when their

relationship to a company’s profits is meant to serve as a meaningful

deterrent without forcing it out of business. For example, in Portfolio

Recovery Associates LLC v. Mej1a27, the Missouri Circuit Court upheld a

jury’s punitive damages award of $82 million, an amount equal to one

half of the company’s net profits for the year. In Mejia, the defendant

pursued a civil suit long after it was aware that it had filed against the

wrong individuaL In upholding the jury’s award, the court noted:

        The Court finds the harm to Plaintiff was the result of intentional

        malice and not mere accident. This Defendant owns debt in all 50


greater savings for our customers. DID YOU KNOW? We sell over 4,000

vehicles each year!”)

27
     Case No. 121 6-CV341 84 (16th Cir.Ct.Mo.2014) (Copy attached)


                                      ‘9
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 20 of 46



        states   -   750,000 accounts in Missouri, 37,500 of which are in

        litigation. It shows no remorse. It’s [sic] business model is

        irresponsible and preys against the financially vulnerable. This

        Defendant does not respect the Court’s rules. And, especially

        reprehensible is Defendant’s use and abuse of our court system

        to harm the Plaintiff.28


In reaching its conclusion, the Mejia court reviewed other

circumstances in which the factor of punitive damages was double,

triple or even quadruple digit.29 These cases, like Mejia, involved

situations with low compensatory damages but particularly egregious

conduct.

        The consideration of the past conduct in Mejia decision is not

unusual. For example, courts may look to punitive damage awards

against repeat offenders to see if they have learned from their

punishment when deciding whether to sanction them again. In re




28
     Idat *8.

29
     Id. at *7


                                         20
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 21 of 46



Lopez30, the Court specifically cited Mejia when deciding to sanction

the same defendant, Portfolio Recovery Associates LLC, for its abusive

discovery tactics. While the findings of fact in an individual case may

not be influenced by the results of previous litigation, patterns of

illegal conduct established in litigation may serve as guide as to

whether or not a defendant is learning from the admonishments of

courts and other adjudicative bodies.

        In State Farm Mut. Auto. Ins. Co. v. Campbell, the United States

Supreme Court reiterated the four factors in assessing the

reasonability of punitive damages earlier articulated in BMW of N. Am.,

Inc. v. Gore:

        [T]he harm caused was physical as opposed to economic; the

        tortious conduct evinced an indifference to or a reckless

        disregard of the health or safety of others; the target of the

        conduct had financial vulnerability; the conduct involved

        repeated actions or was an isolated incident; and the harm was




30
     2015 WL 5438850, n. 3 (Bankr.S.D.Tex. Sep. 14, 2015).


                                      21
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 22 of 46



        the result of intentional malice, trickery, or deceit, or mere

        accident.31


(Emphasis supplied.) Repetition of wrongful conduct is an important

consideration in setting the amount of punitive damages. Courts agree

that if a defendant fails to acknowledge that its actions are illegal,

increasing the amount of punitive damages should reinforce that the

complained of conduct must cease:

        [E]vidence that a defendant has repeatedly engaged in prohibited

        conduct while knowing or suspecting that it was unlawful would

        provide relevant support for an argument that strong medicine is

        required to cure the defendants disrespect for the law. Our

        holdings that a recidivist may be punished more severely than a

        first offender recognize that repeated misconduct is

        more reprehensible than an individual instance of malfeasance.


BMW of N. Am., Inc. v. Gore.32




31
     538 U.S. 408, 419 (2003).

32
     517   u.s. 559, 576-77 (1996).

                                       22
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 23 of 46



     Repeated conduct is also pertinent to the consideration of the

degree of reprehensibility, another factor in setting a punitive

damages award:

     The United States Supreme Court laid out the following relevant

     factors to consider in answering that question [of whether an

     award comports with Due Process]: “[1] the degree of

     reprehensibility of the defendant’s misconduct; [2] the disparity

     between the actual or potential harm suffered by the plaintiff and

     the punitive damages award; [and 3] the difference between the

     punitive damages awarded     ...    and the civil penalties authorized

     or imposed in comparable cases.” State Farm MutualAutomobile

     Ins. Co. v. Campbell, 538 U.S. 408, 418 (2003). Among those

     factors, “the reprehensibility of a defendant’s conduct is the

     most important[.]” Ulbrich, 310 Conn. at 455. “Reprehensibility is

     determined by ‘considering whether: the harm caused was

     physical as opposed to economic; the tortious conduct evinced

     an indifference to or a reckless disregard of the health or safety

     of others; the target of the conduct had financial vulnerability;

     the conduct involved repeated actions or was an isolated


                                        23
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 24 of 46



     incident; and the harm was the result of intentional malice,

     trickery, or deceit, or mere accident.’33

(Emphasis supplied. Citations omitted.)

     In the instant matter, Plaintiff provided the arbitrator with

citations to two appellate decisions involving similar conduct by

ABW.34 Plaintiff also attached four arbitral awards involving similar

conduct by AEW.35 It was therefore quite reasonable for the arbitrator


  Izzareii, supra. at *4

  Plaintiff submitted extensive briefing regarding Dixon v. A Better

Way Wholesale Autos, Inc., No. 3:15-CV-691(AWT), 2016 WL 6519116

(D. Conn. 2016), aff’d, 692 Fed. Appx. 664 (2d Cir. 2017) (CUTPA and

RISFA violations stemming from a wrongful repossession) and

Freeman v. A Better Way Wholesale Autos, Inc., 174 Conn. App. 649,

665-66 (2017) (Holding that it is a CUTPA violation to fail to return a

deposit when a dealer changes the terms of the transaction). Exhibit

2, pp. 19-22.

  Rodriguez v. American Credit Acceptance LLC, et al, Award or

Arbitrator (May 12, 2015, Downey, Arb.); Dixon v. A Better Way

Wholesale Autos, Inc., Decision and Interim Award (Jan. 26, 2016,


                                    24
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 25 of 46




to conclude the more modest damage awards were not sufficiently

severe to deter continued CUTPA violations.

        And while Plaintiff had suggested a punitive damages award of

5x her damages, that suggestion preceded AEW’s false accusation

that Plaintiff had lied on her credit application. Plaintiff or her counsel

did not know that AEW would advance such an argument when she

made her submission and punitive damages request. This

disingenuous approach demonstrated to the arbitrator that ABW had

not been influenced by prior, more modest punitive damage awards.

        Courts have specifically recognized there are instances when

double-digit multipliers are warranted, even respecting the Due

Process requirements of a court decision. In the Seventh Circuit,

Judge Posner stated in Mathias v. AccorEcon Lodging, Inc.:36




Kocher, Arb.); Saint Paul v. A Better Way Wholesale Autos, Inc., Award

of Arbitrator (July 21, 2016, Downey, Arb.); Vilar v. A Better Way

Wholesale Autos, Inc., Award of Arbitrator (July 29, 201 7,Gamm, Arb.).

Exhibit 2, pp. 22, 31-43.

36
     347 F.3d 672, 676-677 (7th Cir. 2003).


                                      25
Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 26 of 46



We must consider why punitive damages are awarded and why

the Court has decided that Due Process requires that such

awards be limited. The second question is easier to answer than

the first. The term “punitive damages” implies punishment, and a

standard principle of penal theory is that “the punishment should

fit the crime” in the sense of being proportional to the

wrongfulness of the defendant’s action, though the principle is

modified when the probability of detection is very low (a familiar

example is the heavy fines for littering) or the crime is potentially

lucrative (as in the case of trafficking in illegal drugs). Hence,

with these qualifications, which in fact will figure in our analysis

of this case, punitive damages should be proportional to the

wrongfulness of the defendant’s actions.


When punitive damages are sought for billion-dollar oil

spills and other huge economic injuries, the considerations

[regarding the amount of the multiplier] that we have just

canvassed fade. As the Court emphasized in Campbell, the

fact that the plaintiffs in that case had been awarded very

substantial   compensatory     damages—$1       million   for   a

                               26
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 27 of 46



        dispute over insurance coverage—greatly reduced the need

        for giving them a huge award of punitive damages ($145

        million) as well in order to provide an effective remedy. Our

        case   is closer to the spitting case. The defendant’s

        behavior was outrageous but the compensable harm done

        was slight and at the same time difficult to quantify

        because a large element of it was emotional.


In Mathias, a 37x multiplier was approved where a motel had

knowingly rented rooms that had bedbug infestations. In justifying the

size the multiplier, the Circuit Court note&

        The award of punitive damages in this case thus serves the

        additional purpose of limiting the defendant’s ability to profit

        from its fraud by escaping detection and (private) prosecution. If

        a tortfeasor is ‘caught’ only half the time he commits torts, then

        when he is caught he should be punished twice as heavily in

        order to make up for the times he gets away.”37




  Id.


                                      27
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 28 of 46



This logic applies equally to this case. AEW holds itself out as the

highest volume used car dealer in Connecticut. The cases brought

against it represent a tiny portion of its overall transactions. Yet,

these cases show a clear repetition of the same illegal conduct. It

would strain credulity that ABW engages in these practices only in the

transactions that give rise to arbitrations or lawsuits.

     Judge Posner also looked to the conduct of the defendant and

the way that it defends a case (or cases): “[TJhe defendant is investing

in developing a reputation intended to deter plaintiffs. It is difficult

otherwise to explain the great stubbornness with which it has

defended this case, making a host of frivolous evidentiary arguments

despite the very modest stakes even when the punitive damages

awarded by the jury are included.”38 Judge Posner could have been

describing AEW’s defense tactics. The arbitrator was likewise aware

of AEW’s defense strategy and its employment of similar tactics      -




including the false claim that Plaintiff had misrepresented her income.

Where a defendant employs obfuscatory tactics to discourage

claimants from exercising their rights in situations involving clear


  Id. at 677.


                                     28
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 29 of 46



liability, more extreme punitive damages are justified to deter illegal

Conduct. Otherwise, the arbitrator would in effect condone the efforts

to scare off legitimately aggrieved claimants.

     At present, in twelve arbitrations (including this one) in which

AEW lost to consumers represented by Claimant’s counsel, AEW

sought to vacate every award. It lost every motion, and it appealed (or

attempted to appeal) every adverse ruling. It has lost every appeal

decided.39 Its defense approach further justifies the strong message

sent by the arbitration award.


  See Harper-Wilson and Young v. A Better Way Whole Autos, Inc.,

Superior Court, Judicial District of New Haven, Docket No. NNH-CV-15-

6056633-S cert denied (April 3, 2017, Abrams, J.)(Appeal dismissed,

cert denied) (Memorandum of decision denying motion to vacate and

confirming arbitration award.); A Better Way Wholesale Autos, Inc. v.

Gause, Superior Court, Judicial District of Waterbury, Docket No. CV-

16-6031 850 (Motion to vacate denied) affirmed 184 Conn. App. 643

(2018); A Better Way Wholesale Autos, Inc. v. Oteng, Superior Court,

Judicial District of Waterbury, Docket No. CV-1 6-6031 616 (Motion to

vacate denied.); A Better Way Wholesale Autos, Inc. v. Saint Paul,


                                   29
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 30 of 46




Superior Court, Judicial District of Waterbury, Docket No. CV-1 6-

6031881 (Dec. 30, 2016, Taylor, J..) (Motion to vacate denied, appeal

pending); A Better Way Wholesale Autos, Inc v. Thibodeau, Superior

Court, Judicial District of Waterbury, Docket No. CV-1 7-6033891 (May

16, 2017, Taylor, J.) (Superior Court denying application to vacate

arbitration award and confirming arbitration award, appeal argued and

awaiting opinion.) affirmed per curiam AC 40509, Oct. 30, 2018; Dixon

v. A Better Way Wholesale Autos, Inc., No. 3:1 5-cv-691 (AWT) (D. Conn.

Apr. 1, 2016) (Order granting Plaintiff’s motion for judgment following

arbitration award and entering judgment, affirmed on appeal, supra);

Smith v. A Better Way Wholesale Autos, mc, Superior Court, Judicial

District of Waterbury, Docket No. CV-1 6-6032761 (Feb 3, 2017, Taylor,

J.) (competing application to vacate     -   Memo. Of Dec. on motion to

dismiss or to stay proceedings re: application to vacate arbitration

award, staying case until the federal court determines how it will

proceed); Smith, supra (D. Conn. Filed Apr. 12, 2017) (District Court

granted motion for judgment following arbitration award, appeal

dismissed for failing to file brief.); A Better Way Wholesale Autos v.

Villar, Superior Court, Judicial District of Waterbury; Docket No. UWY


                                    30
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 31 of 46




        e. AEW Waived Due Process Protections By Requiring

           Consumers to Arbitrate..

     ABW has made a business decision to arbitrate disputes with

customers rather than afford them and itself the procedural and

Constitutional protections of court proceedings. Court are generally

loathe to allow businesses, who insert these clauses into their




CV-1 6-6031 772-S (application confirmed, appeal pending AC 41881);

Liebman v A Better Way Wholesale Autos, Inc., No. 31 5cvl 263(JBA)

(D. Conn. Mar. 21, 2017) (order denying ABW’s motion to vacate

arbitration award and granting motion to confirm award)( appeal taken

and withdrawn); A Better Way Wholesale Autos, Inc. v. Rodriguez, 176

Conn. App. 392 (2017) cert. denied. 327 Conn. 992 (2018) (Motion to

vacate denied, affirmed on appeal.); Hamidovic v. A Better Way

Wholesale Autos, mc, Judicial District of New Britain, Docket No. HHB

CV-1 86046970-S (Motion to dismiss application to vacate granted Nov.

5, 2018) appeal filedNov. 8, 2018, AC 42269.



                                   3’
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 32 of 46



contracts of adhesion to later cry foul regarding the limitation of rights

in arbitration.40

        While Gore, supra. stands for the proposition that excess punitive

damages can violate the Due Process clause, the arbitrator’s award

does not involve state action. Moreover, the court’s confirmation of an

award is essentially a ministerial function that does not constitute

state action and therefore does not implicate the Due Process clause.

        AEW struggles to find authority for its proposition that

confirmation of an award implicates due process, because the weight

of authority holds otherwise. See Hadelman v Deluca, 274 Conn. 442,

447-448 (2005) (“Connecticut does not have a well-defined public

policy against the award of excessive punitive damages and that,

‘because an arbitration award does not constitute state action and is

not converted into state action by the trial court’s confirmation of that

award, an arbitration panel’s award of punitive damages does not

40
     See e.g. Smith Barney Shearson Inc. v. Sacharow, 689 N.E.2d 884,

890 (N.Y. 1997) (“Having agreed to plenary arbitration, they should not

garner that strategic advantage against their aggrieved or dissatisfied

customers.”)


                                       32
       Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 33 of 46




implicate the Due Process clause, regardless of how excessive the

award may be.”); Med VaIUSA Health Programs, Inc. v. MemberWorks,

Inc., 273 Conn. 634, 664-665 (2005) (“[WJe simply fail to find in the

combination of general limitations on damage awards in courts, the

kind of well-defined and dominant public policy against excessive

punitive damages that would justify setting aside a private,

consensual arbitration award on the basis of the stringent and narrow

confines of the public policy exception.”).

     In Davis v. Prudential Sec., Inc., 59 F.3d 1186 (11th Cir. 1995), the

defendant challenged a district court’s confirmation of an arbitration

award of $300,000 in punitive damages. Id. at 1187-88. The Eleventh

Circuit rejected a due process challenge to the arbitrator’s award of

punitive damages, holding that due process considerations do not

apply to arbitral awards, holding:

     First, it is axiomatic that constitutional due process protections

     do not extend to private conduct abridging individual rights.

     Thus, only state action is subject to scrutiny under the Due

     Process Clause. The Supreme Court has described a specific

     inquiry to determine if the state action requisite to a due process


                                     33
Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 34 of 46



claim has been met: In the typical case raising a state-action

issue, a private party has taken the decisive step that caused the

harm to the plaintiff, and the question is whether the State was

sufficiently involved to treat that decisive conduct as state

action. This may occur if the State creates the legal framework

governing the conduct ...; if it delegates its authority to the

private actor ...; or sometimes if it knowingly accepts the

benefits derived from unconstitutional behavior..... Thus, in the

usual case we ask whether the State provided a mantle of

authority that enhanced the power of the harm-causing individual

actor.

The inquiry must be whether there is a sufficiently close nexus

between the State and the challenged action of the regulated

entity so that the action of the latter may be fairly treated as that

of the State itself.”).

Applying this analysis, we agree with the numerous courts that

have held that the state action element of a due process claim is

absent in private arbitration cases... In the present case, the

arbitration was a private proceeding arranged by a voluntary


                               34
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 35 of 46



     contractual agreement of the parties. Accordingly, the arbitration

     proceeding itself did not constitute state action.

Id.at 1190-1191 (citations and internal quotations omitted; emphasis

supplied).

     Having held that the arbitrator’s award of punitive damages did

not involve due process, the Circuit Court considered   —   and rejected   —




the defendant’s argument that the district court’s confirmation of the

award violated due process:

     PSI further argues that the district court’s confirmation of the

     punitive damage award violated due process, apparently relying

     on the Shelley v. Kraemer theory that a court’s enforcement of a

     private contract constitutes state action. See Shelley v.

     Kraemer, 334 U.S. 1, 19-20, 6$ S.Ct. 836, 845, 92 L.Ed. 1161

     (194$) (holding that a court order enforcing a racially restrictive

     covenant constitutes state action). The holding of Shelley,

     however, has not been extended beyond the context of race

     discrimination. See Edward Brunet, Arbitration and Constitutional

     Rights, 71 N.C.L.Rev. 81, 111 (1992)(”Characterizing a Shelley.

     type court enforcement as state action could be criticized


                                   35
Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 36 of 46



because the case has been interpreted as limited to its facts.”);

Laurence H. Tribe, American Constitutional LawlZll-12 (2d ed.

1988) (“[CJourts and commentators have characteristically

viewed Shelley with suspicion.”). Instead, the concept of state

action has since been narrowed by the Supreme Court. See,

e.g., Tarkanian, 488 U.S. at 199, 109 S.Ct. at 465-66 (holding that

the NCAA is not a state actor); San Francisco Arts & Athletics,

Inc. v. United States Olympic Committee, 483 US. 522, 542-47,

107 S.Ct. 2971, 2984-87, 97 L Ed.2d 427 (1987) (holding that U.S.

Olympic Committee is not a governmental actor *1192 despite

federal charter, regulation, and funding); Flagg Bros., Inc. v.

Brooks, 436 U.S. 149, 164-65, 98 S.Ct. 1729, 1737-38, 56 L.Ed.2d

185 (1978)( rejecting argument that private post-eviction sale of

furniture permitted under New York Uniform Commercial Code

constituted state action). In light of this narrow interpretation of

state action, courts considering the issue have rejected the

argument that the limited state action inherent in the

confirmation of private arbitration awards mandates compliance

with the Due Process Clause. See, e.g., United States v.


                               36
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 37 of 46



     American Soc ‘y of Composers, Authors and Publishers, 708

     F.SupDp. 95, 96-97 (S.D.N.Y.1 989) (holding mere court approval of

     arbitration is not state action; under that theory “all arbitrators

     could be subject to due process limitations through the simple

     act of appealing the arbitrators’ decisions to the court

     system”); cf. Rifkind & Sterling, Inc. v. Rifkind, 28 Cal.App.4th

     1282, 33 Cal.Rptr.2d 828, 834 (1994) (holding that state court

     confirmation of an arbitration award constitutes only a “limited

     degree of state action” that does not require Haslip-Honda Motor

     Co judicial review). We likewise decline to extend Shelley and

     hold that the mere confirmation of a private arbitration award by

     a district court is insufficient state action to trigger the

     application of the Due Process Clause.

Davis, supra,    1191-1192 (emphasis in original). See also Shahinian v.

Cedars-Sinai Med. Ctr., 124 CaL Rptr. 3d 128., 144 (Cal. Ct. App.

2011 )(Due Process class inapplicable to private arbitration

proceeding); Commonwealth Associates v. Letsos, 40 F. Supp. 2d 170,

177 (S.D.N.Y. 1999)(”The Due Process challenge to the award also is

without merit.   ...   Indeed, as the New York Court of Appeals recently


                                        37
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 38 of 46



stated, ‘it would be ironic and anomalous to permit parties from the

securities industry, who generally derive benefits from the arbitration

method they impose on their thousands of consumers, to elude their

own industry-drafted arbitration agreements.”)

        Thus, the confirmation of private punitive damage award lacks

the requisite state action for the Due Process clause to be involved.

Indeed, courts routinely enforce contracts in which one or both parties

forgo certain Constitutional rights between them. For example, judicial

enforcement of a condominium association’s deed restriction involving

the display of signs was held not to constitute state action.41 Courts

will likewise enforce a waiver of the right to a jury trial by contract as

long as the waiver is not induced by fraud.42 Indeed, by agreeing to

arbitrate, Plaintiff relinquished her Constitutional right to a trial by

jury. By mandating a process that it knows will deprive consumers of


41
     Loren v. Sasser, 309 F.3d 1296, 1303 fIlth Cir. 2002).

42
     Merrill Lynch & Co. Inc. v Allegheny Energy, mc, 500 F.3d 171, 188

(2d Cir. 2007).




                                       3$
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 39 of 46



many safeguards of the court system, ABW cannot now complain that

its due process rights were violated due to a strategic move it now

regrets.



           f. Punitive Damages Awards Do Not Implicate the Eighth

             Amendment


     There is simply no basis for AEW’s argument that the award

implicates the Eight Amendment, because the Supreme Court has held

that the Eighth Amendment does not apply to punitive damage awards:

     This Court has never held, or even intimated, that

     the Eighth Amendment serves as a check on the power of a jury

     to award damages in a civil case. Rather, our concerns in

     applying the Eighth Amendment have been with criminal process

     and with direct actions initiated by government to inflict

     punishment. Awards of punitive damages do not implicate these

     concerns. We therefore hold, on the basis of the history and

     purpose of the Eighth Amendment, that its Excessive Fines




                                    39
     Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 40 of 46



     Clause does not apply to awards of punitive damages in cases

     between private parties.43

While Browning-ferris discusses punitive damage awards made in

court proceedings, courts have similarly held that the Eighth

Amendment does not apply to arbitration proceeds, though not while

specifically discussing punitive damages. However, there is no

reason to conclude that an arbitration should be treated differently

than a civil proceeding with respect to the Eighth Amendment.




         g. Sawtelle Is Inapposite


     AEW relies on Sawtelle v. Waddell & Reed, Inc.45 for the

proposition that a trial court is empowered to reduce a punitive

damages award in an arbitration if “excessive”. While at first blush this




  Browning-Ferris Indus of Vermont, Inc. v. Kelco Disposal, Inc., 492

U.S. 257, 259-60 (1989)(emphasis supplied).

“See e.g. Caizarano v. Liebowitz, 550 F. Supp. 1389, 1390 (S.D.N.Y.

1982).

 2005 NY Slip Op 06851 [21 A.D3.d 820].


                                     40
         Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 41 of 46



case seems on point, especially because its reasoning relies upon Due

Process grounds, the application of New York state law to the instant

case is inappropriate. Unlike Connecticut, New York has an outright

prohibition against punitive damages awards in arbitration on public

policy grounds:

        An arbitrator has no power to award punitive damages, even if

        agreed upon by the parties (Matter of Publishers’ Ass’n of N.Y.

        City (Newspaper Union), 280 App.Div. 500, 504—506, 114

        N.Y.S.2d 401, 404—406). Punitive damages is a sanction reserved

        to the State, a public policy of such magnitude as to call for

        judicial intrusion to prevent its contravention. Since enforcement

        of an award of punitive damages as a purely private remedy

        would violate strong public policy, an arbitrator’s award which

        imposes punitive damages should be vacated.46

        This prohibition was eased somewhat by Mastrobuono v.

Shearson Lehman Hutton, Inc47 in which the Supreme Court held that

46
     Garrity v Lyle Stuart, Inc., 353 N.E.2d 793, 794 (N.Y. 1976) cf.

Med VaIUSA Health Programs, supra

     514 U.S. 52, 115 S.Ct. 1212 (1995).


                                      41
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 42 of 46



under the FAA, even if an arbitration took place in New York, where

punitive damages were unavailable, unless the contract specifically

prohibited the award of punitive damages, they remained available.

Nevertheless, the application to vacate punitive damages in Sawtelle

was under New York law48, not under the FAA.49 Garrity has not been

overturned, so the public policy presumption disfavoring punitive

damages in New York arbitrations remains. Essentially, Garrity is

inapplicable, because New York common law is different than both the

common law in Connecticut and the FAA—which applies here.

        The FAA and Connecticut law have no such analog policy to New

York. Although Sawtelle cites Gore with respect to due process

considerations, it is not instructive. The decision involves no

discussion regarding how the confirmation of an arbitration award

involves state action, a necessary component in the implication of the

Due Process clause. Other cases, discussed above, thoroughly

consider the question of state action with respect to confirming an



48
     Mckinney’s CPLR   §   7511.

     Sawtelie, supra. at 822.



                                      42
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 43 of 46




arbitration award and concluded that there is none. Additionally,

unlike New York, “Connecticut does not have a well-defined public

policy against the award of excessive punitive damages” in arbitration

cases. See Hadelman, 274 Conn. at 447-448.




                                   43
        Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 44 of 46




  IV.     CONCLUSION

        The arbitrator’s award of punitive damages was consistent with

the parties’ submission and was entirely justified in light of ABW’s

repeated CUTPA violations. Even if this Court disagreed with the

award, the Federal Arbitration Act does not permit a district court to

substitute its judgment for the arbitrator. The size of the award would

not offend due process due to AEW’s repeated violations of CUTPA

and, in any event, due process considerations do not apply to arbitral

awards or confirmation proceedings. For these reasons, the motion to

vacate should be denied and the award should be confirmed.

                               PLAINTIFF, REBECCA M. MURILLO,

                               By: jslDaniel S. Blinn
                                     Daniel S. Elinn (ct02188)
                                     dblinn@consumerlawgroup.com
                                     Brendan L. Mahoney (ct29839)
                                     bmahoney@consumerlawgroup.com
                                     Consumer Law Group, LLC
                                     35 Cold Spring Rd. Suite 512
                                     Rocky Hill, CT 06067
                                     Tel. (860) 571-0408
                                     Fax (860) 571-7457




                                       44
      Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 45 of 46




                            CERTIFICATION


      I hereby certify that on January 10, 2019 a copy of the foregoing
was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.



                                   /s/ Daniel S Bllnn
                                  Daniel S. Blinn




                                   45
Case 3:17-cv-01883-VLB Document 49 Filed 01/10/19 Page 46 of 46
